Title: Notes on Debates, 3 January 1783
From: Madison, James
To: 


Friday 3d. Jany.
The vote of thanks to the Minister of France which passed yesterday was repealed in consequence of his havg expressed to the President a desire that no notice might be taken of his conduct as to the point in question & of the latter’s communicating the same to Congress. The temper of Congress here again manifested the transient nature of their irritation agst. France
The motion of Mr. Howel put on the Secret Journal gave Congress a great deal of vexation. This expedient for baffling his scheme of raising a ferment in his state & exposing the foreign transactions was adopted only in the last resort; it being questioned by some whether the articles of confederation warranted it.
The answer to the note of the French Minister passed unanimously & was a further testimony of the abatement of the effects of Mr. Jay’s letter &c.
The proceedings of the Court in the dispute between Cont. & Pa. were after debates as to the meaning of the confederation in directing such proceeding to be lodged among the acts of Congress entered at large on the Journals. It was remarked that the Delegates from Cont. particularly Mr. Dyer were more captious on the occasion than was consistent with a perfect acquiescence in the decree.
